Citation Nr: 1823695	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  15-12 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1951 to May 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In his April 2015 Substantive Appeal (Form 9), the Veteran requested a videoconference hearing.  The hearing was scheduled for March 2015, and the Veteran was notified in writing of the date, time, and location of his requested hearing.  He did not appear for that hearing and has offered no cause for his failure to appear.  Therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In 2012, the Veteran was diagnosed with PTSD and general anxiety with insomnia.  See Medical Treatment Record-Non-Government Facility received in February 2013.  The Veteran stated that while he was stationed in Germany, he worked as an engineer building bridges.  See id.; see also Certificate of Discharge from Active service received in April 2013; NOD received in October 2013.  In 1953, he fell off of a bridge and injured his back and right side.  See id.  The Veteran further stated that since the accident, he has experienced nightmares, occasional flashbacks, nervousness, difficulty concentrating, and memory problems.  See id.  The Board notes that the Veteran has not been afforded a VA examination to determine the nature and etiology of his psychiatric disorder.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the Veteran's service treatment records (STRs) were likely destroyed in a fire that occurred at the National Personnel Records Center (NPRC) in July 1973.  See VCAA/DTA Letter dated in January 2013; see also STR-Medical received in April 2013.  In an attempt to reconstruct his records, VA requested additional information from the Veteran.  See Map-D Development Letter received in March 2013.  However, the Veteran did not submit the requested information.  In April 2013, a formal finding of unavailability was issued regarding the Veteran's STR.  See VA Memo received in April 2013.  In May 2013, the Veteran requested that the VA reconstruct his records.  See NOD received in May 2013.  However, it does not appear that the Veteran submitted additional information that can be used to reconstruct his records.  In light of the Veteran's request, the Board finds that a remand is necessary in order to make additional efforts to obtain or reconstruct the Veteran's service personnel records and STRs.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran complete and return NA Form 13055, Request for Information Needed to Reconstruct Medical Data.  All efforts to obtain records should be documented in the claim file.

The RO should fully document all its actions to obtain and/or reconstruct the missing records.  If any of the missing records cannot be found or reconstructed, a memorandum outlining all steps taken to obtain and/or reconstruct the records should be prepared and a copy of this memorandum should be provided to the Veteran and his representative and placed in the claims file.  

2.  Obtain and associate all outstanding VA treatment records with the claims file.

4.  Contact the Veteran and request that he identify all private providers who have treated him for his psychiatric disorder.  After obtaining authorization, obtain any and all outstanding, non-duplicative records.  If the records are unavailable, document the claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e) (2017).

5.  After attempting the above, schedule a VA examination to determine the nature and etiology of the Veteran's psychiatric disorder.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  The examination report must include a notation that this record review took place.  

Based on a review of the entire record, the examiner should respond to the following:

a.  Is it at least as likely as not (a 50 percent or greater probability) that any psychiatric disability had its onset during active service or is etiologically related to the Veteran's active duty service?

b.  If PTSD is diagnosed, is it at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's service, to include his reported stressor? 

The supporting rationale for all opinions expressed must be provided.

6.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




